DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each “foot having a concave surface” as set forth in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 9, 11, 13-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz et al. (US 4,123,111; hereinafter “Renz”).
	Regarding claims 1-4 and 6, Renz discloses a wheel center cap 1, comprising: a body 1; a first protrusion extending radially outward from the body (Fig. 2; note reproduced and annotated Fig. 2 provided below); a second protrusion extending radially outward from the body (Fig. 2; note reproduced and annotated Fig. 2 provided below), the first and second protrusions defining a gap 4 therebetween (Fig. 2); and a leg (labeled in reproduced and annotated Fig. 3 provided below) disposed in the gap and coupled to the body (Fig. 3), the leg including a foot (labeled in reproduced and annotated Fig. 3 provided below), the foot extending radially outward relative to the body (Fig. 3), the foot including a chamfered face (labeled in reproduced and annotated Fig. 3 provided below) facing away from the body (Fig. 3), further including a third protrusion and a fourth protrusion extending radially from the body (Fig. 2; note reproduced and annotated Fig. 2 provided below), the third and fourth protrusions spaced apart from the first and second protrusion (Fig. 2; note reproduced and annotated Fig. 2 provided below), wherein the foot is a first foot and further including a second foot disposed between the third protrusion and the fourth protrusion (Fig. 2; note reproduced and annotated Fig. 2 provided below, wherein the first protrusion extends a first radial distance from the body, and the foot extends a second radial distance from the body, the first radial distance greater than the second radial distance (Fig. 2), and wherein the foot is flexible relative to the body (evident from Fig. 3 and lines 6-13 of col. 1).

    PNG
    media_image1.png
    438
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    568
    media_image2.png
    Greyscale

	Regarding claims 9, 11, 13 and 14, Renz discloses an apparatus, comprising: a wheel assembly having a face and defining a plurality of bores about the face (implicit from Abstract); lug nuts at 3 to be substantially axially aligned with respective ones of the bores (implicit from Fig. 3); and a wheel center cap 1 removably coupled to the face via the lug nuts, the wheel center cap including a body 1, feet extending radially from the body (Fig. 3), each foot having a concave surface (labeled in reproduced and annotated Fig. 3 above; claim 2), at least a portion of the respective lug nut to engage the concave surface (Fig. 3; claim 2), wherein the lug nuts are disposed exterior to the wheel center cap when the wheel center cap is coupled to the face of the wheel assembly (Figs. 2 and 3), wherein the wheel center cap is retained by the lug nuts via an interference fit (Fig. 3; lines 6-13 of col. 1 and lines 1-8 of col. 4), and wherein the concave surface of a first one of the feet is to engage a flange (unlabeled, but shown in Fig. 3) of a first one of the lug nuts (Fig. 3; claim 2).
	Regarding claims 15, 17 and 19, Renz discloses a wheel center cap 1 comprising: a body 1; a plurality of protrusions extending from the body (Fig. 2; note reproduced and annotated Fig. 2 provided below), the protrusions defining gaps 4 therebetween (Fig. 2); and legs (labeled in reproduced and annotated Fig. 3 provided below) disposed in respective ones of the gaps, each leg including a foot (labeled in reproduced and annotated Fig. 3 provided below) having an angled face (labeled as “concave surface” in reproduced and annotated Fig. 3 provided above; claim 2) to engage a respective lug nut (Fig. 3), the lug nut to be disposed exterior to the body when the foot is engaged with the lug nut (Figs. 2 and 3), wherein the foot is to engage the lug nut via an interference fit (Fig. 3; lines 6-13 of col. 1 and lines 1-8 of col. 4), and wherein the angled face of the foot has a concave profile (labeled as “concave surface” in reproduced and annotated Fig. 3 above; claim 2) to engage a flanged surface (unlabeled, but shown in Fig. 3) of the lug nut (Fig. 3).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Hauler (US 2005/0168052 A1).
	Although Renz teaches the body of its wheel center cap being made of an “elastically deformable” material, Renz fails to expressly disclose the use of a plastic material.
	Hauler, however, teaches the body 16 of a wheel center cap 16 being formed of a plastic material (paragraph [0024]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel center cap of Renz by forming the body of the wheel center cap from a plastic material, such as taught by Hauler, as a well-known wheel center cap material that would provide predictable and desired material and physical properties, such as good flexibility and minimized weight.

8.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Whitacre (US 2,217,086).
	Although Renz teaches “the number of the recesses may correspond to the number of the fastening bolts” (line 68 of col. 1 through line 1 of col. 2) with each recess including one leg and one foot (evident from Figs. 2 and 3), Renz fails to expressly shown an embodiment with six protrusions, six legs, and six feet.  Instead, Renz shows an embodiment of a wheel center cap that includes five protrusions, five legs, and five feet to correspond to a wheel bolt pattern that includes five fastening bolts (evident from Fig. 2).
Whitacre, however, teaches an apparatus in which a wheel center cap 26 is secured to a wheel includes six fastening bolts 14 and lug nuts 17 (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel center cap of Renz by forming it to have six protrusions, six legs, and six feet to provide predictable results for allowing the wheel center cap to properly correspond to and be used with a wheel having a wheel bolting pattern with six fastening bolts, such as taught by Whitacre.

9.	Claims 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Russell (US 5,707,113).
	Although Renz further discloses its body including a first face (axially outboard face) and a second face (axially inboard face), the second face opposite the first face (evident from Fig. 3), Renz fails to disclose a plurality of supports coupled to the second face, the supports to engage a wheel assembly.  
	Russell, however, teaches a wheel center cap assembly that includes a plurality of supports 37 coupled to a second face, the supports to engage a wheel assembly (Fig. 3B; lines 1-10 of col. 10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel center cap of Renz by forming the second face with a plurality of supports to engage a wheel assembly, such as taught by Russell, to provide predictable results for facilitating assembly of the wheel center cap by helping locate and position the wheel center cap over the wheel in a desired position during installation.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617